Exhibit 10.1

LOGO [g49612redhat.jpg]

RED HAT, INC.

Senior Management Severance Plan

(Effective Date: December 22, 2008)

 

I. Purpose

The purpose of this Senior Management Severance Plan (the “Plan”) is to provide
financial assistance to any Participant (as defined in Section II, below) whose
employment with Red Hat, Inc. or any of its subsidiaries (the “Company”) is
terminated under the circumstances described herein.

 

II. Participation

Selected Company employees shall be eligible to participate in this Plan (as a
“Participant”) as long as they meet the requirements to be a Participant in this
Section II.

 

  A. For purposes of this Plan, a Participant is a Company senior executive:

 

  1. who is designated as a Participant under this Plan by a written resolution
of the Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Board”), and

 

  2. has executed an agreement substantially in the form set forth in Appendix A
of this Plan (the “Agreement”) within ninety (90) days following the date on
which such employee first meets the requirements of Section II.A.1 and who is
and remains in compliance, in all material respects, with such Agreement.

 

  B. The individuals listed on Schedule A shall become Participants immediately
upon execution of the Agreement if it is executed within ninety (90) days of the
effective date of this Plan.

 

  C. A person designated as a Participant in the Plan may be removed from such
Participation by vote of the Committee. Such vote shall be effective no earlier
than the one year anniversary of the date on which such action is taken. Once
such removal is effective the former Participant will not be entitled to
benefits under the terms of the Plan unless and until again designated as a
Participant in accordance with the applicable Plan terms.



--------------------------------------------------------------------------------

III. Entitlement to Plan Benefits

 

  A. A Participant shall be entitled to benefits under this Plan if the Board
determines that the following requirements of this Section III.A have been met:

 

  1. the Participant’s employment is terminated by the Company without Good
Cause (as defined in Section III.C) or by the Participant with Good Reason (as
defined in Section III.D);

 

  2. the Participant is not entitled to benefits in connection with such
employment termination (i) under the Red Hat, Inc. Senior Management Change in
Control Policy or (ii) any individual agreement entered into after the Effective
Date of this Plan that has not been waived by the Participant; and

 

  3. the Participant executes and delivers to the Company a release in the form
provided by the Company that becomes irrevocable prior to the sixtieth
(60th) day following the Termination Date (which release shall not release
entitlement to benefits under the terms of the Plan or the Agreement if the
Participant is entitled to benefits under such terms).

 

  B. For purposes of this Plan, “Termination Date” means the date on which the
Participant’s employment with the Company ends.

 

  C. For purposes of this Plan, “Good Cause” means conduct involving one or more
of the following:

 

  1. the conviction of the Participant of, or, plea of guilty or nolo contendere
to, a felony;

 

  2. the willful misconduct by the Participant resulting in material harm to the
Company;

 

  3. fraud, embezzlement, theft or dishonesty by the Participant against the
Company or any subsidiary resulting in material harm to the Company;

 

  4. repeated and continuing failure of the Participant to follow the proper and
lawful directions of the Company’s Chief Executive Officer or the Board after a
written demand is delivered to the Participant that specifically identifies the
manner in which the Chief Executive Officer or the Board believes that the
Participant has failed to follow such instructions;

 

  5. the Participant’s current alcohol or prescription drug abuse affecting work
performance, or current illegal use of drugs regardless of the effect on work
performance;

 

  6. material violation of the Company’s Code of Conduct by the Participant that
causes harm to the Company; or



--------------------------------------------------------------------------------

  7. the Participant’s material breach of any term of the Agreement, or any
other applicable confidentiality and/or non-competition agreements with the
Company.

Notwithstanding the foregoing, a termination for Good Cause shall not have
occurred unless (i) the Company gives written notice to the Participant of the
Company’s intention to terminate the Participant’s employment within sixty
(60) days after the Board of Directors has knowledge that an event constituting
Good Cause has occurred, specifying in reasonable detail the circumstances
constituting Good Cause and (ii) there shall have been delivered to the
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board (excluding the
Participant if the Participant is a member of the Board) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Participant and the Participant is given an opportunity, together with legal
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Participant has engaged the conduct described above and
specifying the particulars thereof in detail.

 

  D. For purposes of this Plan, “Good Reason” means one of the following:

 

  1. a material reduction in the Participant’s rate of annual base salary, other
than an across-the-board reduction applicable to all Covered Executives of not
more than 10%;

 

  2. a reduction in the Participant’s individual annual target bonus
opportunity, other than an across-the-board reduction applicable to all
Participants of not more than 10%;

 

  3. a significant and substantial reduction of the Participant’s
responsibilities and authority, or a material adverse change in the
Participant’s reporting relationship (e.g. not reporting directly to the
Company’s Chief Executive Officer); or

 

  4. any requirement of the Company that the Participant be based anywhere more
than fifty (50) miles from the Participant’s primary office location and in a
new office location that is a greater distance from the Participant’s principal
residence.

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless the Participant gives written notice to the Company of the
Participant’s intention to terminate employment within sixty (60) days after the
occurrence of the event constituting Good Reason, specifying in reasonable
detail the circumstances constituting Good Reason, and the Company has failed
within thirty (30) days after receipt of such notice to cure the circumstances
constituting Good Reason and the Participant terminates employment within six
(6) months of the end of such thirty (30) day period.



--------------------------------------------------------------------------------

IV. Severance Payments

 

  A. A Participant entitled to benefits under this Plan (and who has complied
with Section III.A.3) shall receive the following:

 

  1. A lump sum payment equaling the amount set forth on Schedule A; and

 

  2. A lump sum payment of an amount equal to one hundred percent (100%) of the
premiums required for twelve (12) months of continuation of the Participant’s
(and his or her eligible dependents’) health, dental, and vision coverage (as
provided under the continuation health coverage rules of COBRA).

 

 

B.

Except as required by Section VII.F., the payments under Section IV.A. shall be
made on or before the seventy-fifth (75 th) day following the Termination Date;
provided that if the seventy-fifth (75th) day following the Termination Date
falls in a calendar year subsequent to the calendar year of the Termination
Date, the payment shall be made no earlier than the first day of that subsequent
calendar year.

 

  C. Except as otherwise explicitly provided herein, in an individual agreement
or by Company policy or under the terms of the applicable plan document, all
participation by the Participant in Company benefit programs, other than
participation in its health, dental and vision coverage if a COBRA election is
made, shall end on the Termination Date. No contribution to the Company’s
retirement programs may be made from or with respect to the amounts payable
under this Plan.

 

V. Continued Vesting and Exercise of Equity Compensation Awards

 

  A. Equity Compensation. Except with respect to equity awards with
performance-based vesting which are subject to the provisions of Section V.B.
below, each Participant who is entitled to benefits under Section IV of this
Plan shall continue to vest (to the extent unvested) in each equity award
outstanding on the Termination Date, until the earlier of (i) the one-hundred
eightieth (180th) day after the Participant’s Termination Date, or
(ii) expiration of the award (based on its original term).

 

 

B.

Awards with Performance-Based Vesting. Each Participant who is entitled to
receive benefits under Section IV of this Plan will be treated, for purposes of
earning Performance Share Units or other equity awards which vest on the basis
of individual or Company performance with respect to any performance segment
which has not been completed as of the Participant’s Termination Date, as
continuing to be a Company employee until the earliest of (i) the one-hundred
eightieth (180th) day after the Participant’s Termination Date (ii) ten
(10) days after the Committee determines whether performance has been achieved
for the performance segment during which the Termination Date occurs, and
(iii) expiration of the award (based on its original term); provided that the
earning of



--------------------------------------------------------------------------------

 

such Performance Share Units or other equity awards which vest on the basis of
individual or Company performance shall depend on the performance requirements
being met as provided under any applicable agreement.

 

  C. Exercise Period. Any equity award that is a stock option or stock
appreciation right shall continue to be exercisable during the period described
in Section V. A. or V. B., as applicable, and thereafter under the terms of the
award as if the Participant’s employment terminated on the last date of such
period, provided, however, that this extension does not override any general
treatment under the applicable equity incentive plan in connection with a change
in control or other corporate transaction (such as a general cashing out of the
equity awards).

 

  D. Recoupment. In compliance with any applicable trading blackouts and other
similar restrictions, Participants may exercise stock options or stock
appreciation rights or dispose of other equity awards that vest or become
exercisable under Section V only if they sign (or have signed) the release
required by Section III.A.3 and it becomes enforceable against them. If a
Participant exercises or disposes of equity awards covered by Section V and does
not comply with Section III.A.3, the Committee may require payment to the
Company as follows with respect to any incremental stock options, stock
appreciation rights, or other equity awards that, under Section V, became vested
or exercisable or had their exercise period extended or with respect to which
the Participant was treated as a continuing employee under Section V.B.:

 

  1. For stock options, the gain equaling the excess, if any, of the fair market
value on the exercise date (as determined under the applicable equity incentive
plan) of the shares received on exercise over the exercise price paid for such
shares, without regard to any market price increase or decrease after exercise
(or, if higher, the proceeds received on disposition of the shares).

 

  2. For stock appreciation rights, the fair market value of the shares received
on the date of exercise or the amount of cash received on exercise (or, if
higher, the proceeds received on disposition of the shares).

 

  3. For restricted stock, the fair market value of the shares as of their date
of vesting (or, if higher, the proceeds received on disposition of the shares).

 

  4. For restricted stock units or equivalent equity, the fair market value of
the shares issued to the Participant (or, if higher, the proceeds received on
disposition of the shares); and

 

  5. For any other form of equity award, such amount as the Committee may
determine, applying similar principles.

Payment is due in cash or cash equivalents within ten (10) days after the
Committee provides notice to a Participant that it is enforcing this Section.
Any equity awards not already vested or exercised will then be immediately
forfeited.



--------------------------------------------------------------------------------

Payment will be calculated on a gross basis, without reduction for taxes or
commissions. The Committee may, but is not required to, accept retransfer of
shares in lieu of cash payments. This provision supplements and does not
supersede the recoupment provision in Section 8(a) of the Agreement (relating to
violations of restrictive covenants).

 

VI. Employee Retirement Income Security Act

The Plan constitutes an unfunded severance benefits plan that is intended to be
a welfare benefit plan within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), subject to Part 4
and 5 of Title I of ERISA.

 

  A. The “Plan Administrator” shall be one or more individuals appointed by the
Company or, if no individual is so appointed, the Company shall be the Plan
Administrator and these responsibilities shall be implemented by the Committee.
The Plan Administrator shall be the “administrator” within the meaning of
Section 3(16) of ERISA and the Named Fiduciary for purposes of Section 402 of
ERISA.

 

  B. The Plan Administrator shall have full power and discretionary authority to
administer the Plan in accordance with its terms and subject to the requirements
of applicable law. The Plan Administrator shall have the authority and
responsibility to: (i) construe the terms of the Plan, including the authority
to remedy any omissions, ambiguities or inconsistencies in the provisions of the
Plan, (ii) resolve all questions of fact under the Plan, including, without
limitation, questions concerning eligibility, participation and benefits and all
other related or incidental matters, and (iii) establish such procedures for the
Plan as it deems advisable, including the establishment of a claims procedure
consistent with Section 503 of ERISA.

 

  C. The Plan Administrator’s decisions and determinations (including
determinations of the meaning and reference of terms used in the Plan) shall be
conclusive and binding upon all Participants and their beneficiaries, heirs and
assigns, in the absence of clear and convincing evidence that the Plan
Administrator acted in a manner that was arbitrary and capricious.

 

VII. Miscellaneous

 

  A. Notices. All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, to the address set forth on the cover sheet or
at the most recent address shown on the records of the Company, and if to the
Company, to the Company’s principal office, attention of the Corporate Secretary
(or, if the Participant is the Corporate Secretary, to the Chief Executive
Officer).

 

  B.

Amendment and Termination. This Plan and the benefits described herein or set
forth on Schedule A may be amended or terminated by the Committee at any time;
provided, however, that no such amendment or termination shall take effect



--------------------------------------------------------------------------------

 

earlier than twelve (12) months following the date the amendment or termination
is adopted by the Committee, other than any amendment that is determined by the
Committee, in its sole discretion, (i) to be necessary or appropriate to
minimize or eliminate adverse tax treatment to Participants under Code
Section 409A, or (ii) to have no material adverse effect on Participants.

Notwithstanding the foregoing, the Committee may reduce the benefits under
Section IV.A.1 (and the terms of Schedule A) by up to fifty percent
(50%) without the foregoing twelve (12) month delay if the Committee determines
that, as a result of a substantially adverse change in the Company’s financial
condition or in the results of the Company’s operation (other than solely a
decline in the price of the Company’s common stock), it is in the Company’s
overall best interest to reduce the severance payments. The reduction can apply
to any or all Participants. The Committee must make its determination in good
faith and set out its conclusions and their basis in writing. Any reduction
under this paragraph shall be treated as a reduction covered by Section 3(d) of
the Agreement (relating to a reduction in the noncompetition period under the
Agreement).

 

  C. No Mitigation. A Participant shall not be required to mitigate the amount
of any payment provided for in this Plan by seeking other employment or
otherwise and shall not be required to offset against such payment any payments
he or she may receive from further employment.

 

  D. No Fiduciary or Employment Relationship. Nothing contained in this Plan and
no action taken pursuant to the provisions of this Plan shall create or be
construed to create a trust of any kind or fiduciary relationship or contract
for employment between the Company and any employee, and nothing in this Plan
shall affect the right of the Company to terminate the employment of any
employee for any reason whatsoever

 

  E. Delegation. To the extent permitted by applicable law, the Board may
delegate any or all of its powers under this Plan to one or more committees or
subcommittees of the Board. All references in this Plan to the “Board” shall
mean the Board or a committee of the Board to the extent that the Board’s powers
or authority under this Plan have been delegated to such committee. All
references in this Plan to a “written resolution” of the Board shall mean a
written resolution of the Board or a committee of the Board to the extent that
the Board’s powers or authority under this Plan have been delegated to such
committee.

 

  F.

Taxation. Any payment provided for hereunder shall be paid net of any applicable
withholding required under foreign, federal, state or local law. If and to the
extent any portion of any payment, compensation or other benefit provided to a
Participant in connection with his separation from service (as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A” of
the “Code”) is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and he or she is a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in



--------------------------------------------------------------------------------

 

accordance with its procedures, by which determination he or she, by accepting
benefits hereunder, agree that he or she is bound, such portion of the payment,
compensation or other benefit shall not be paid before the earlier of (i) the
day that is six months plus one day after the date of separation from service
(as determined under Section 409A or (ii) the tenth (10th) day after the date of
death (either, the “New Payment Date”). The aggregate of any payments that
otherwise would have been paid to him or her during the period between the date
of separation from service and the New Payment Date shall be paid in a lump sum
on such New Payment Date. For purposes of this Agreement, each amount to be paid
or benefit to be provided shall be construed as a separate identified payment
for purposes of Section 409A, and any payments that are due within the “short
term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. Neither the
Company nor any Participant shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent permitted or
required by Section 409A. The Company intends that all actions under the Plan
comply with Section 409A and other applicable law. This Plan is intended to
comply with the provisions of Section 409A and the Plan must, to the extent
practicable, be construed in accordance therewith. Terms defined in the Plan
will have the meanings given such terms under Section 409A if and to the extent
required to comply with Section 409A. Notwithstanding the foregoing, to the
extent that the Plan or any payment or benefit hereunder were determined not to
comply with Section 409A, then neither the Company, the Administrator, nor its
or their designees or agents shall be liable to the Participants or any other
person for any actions, decisions, or determinations made in good faith.

 

  G. Conflict with Other Severance Policy or Agreements. The terms of this Plan
supersede all severance provisions of any agreement executed between each
Participant and the Company including, but not limited to, offer letters,
individual employment agreements, and any other policy or program of the
Company, with the exception of the Senior Management Change in Control Severance
Policy.

 

  H. Severability. The invalidity, illegality or unenforceability of any
provision of this Plan shall in no way affect the validity, legality or
enforceability of any other provision.

 

  I. Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

  J. Governing Law. To the extent not preempted by ERISA, this Plan shall be
governed by and construed in accordance with the laws of the State of North
Carolina (without reference to the conflicts of laws provisions thereof). Any
action, suit, or other legal proceeding that is commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the State of North Carolina (or, if appropriate, a federal
court located within the State of North Carolina), and the Company and the
Participant each consent to the exclusive jurisdiction of such a court.



--------------------------------------------------------------------------------

Schedule A

 

Participants (Section II.B)

 

Multiplier

Paul J. Cormier   1.75 Charles E. Peters, Jr.   1.75 Michael R. Cunningham  
1.75 Alex Pinchev   1.75

Severance Payments (Section IV. A.1.)

The Severance Payment for any Participant under Section IV.A.1. shall equal the
Participant’s Base Salary1 times the Multiplier.

 

 

1

Base Salary shall be determined by annualizing the rate of base salary paid to
the Participant on his or her Termination Date without taking into account any
reduction in such base salary that would constitute good Reason under III.D.1.



--------------------------------------------------------------------------------

Appendix – The Agreement